Chapman, J.
The respondents do not flow the complainant’s land by means of the dam which they use to raise a head of water to work their mill. It is flowed by means of the obstruction created by the Moreys in 1846 when they changed the sluice-way above the respondents’ mill-pond. It does not appear that the respondents are under any obligation to enlarge this sluice-way, or remove the obstruction created by the Moreys. The respondents once stopped the sluiceway, since they took possession of their mill, so as to keep back the water temporarily while they were making repairs; but it was at a time when the stoppage did not damage the complainant, and of course that act is not sufficient to sustain this complaint. As this is all they have done, the judgment for the respondents must be affirmed.